internal_revenue_service department of the treasury significant index no dollar_figure washington dc person to contact telephone number refer reply to op e bp t date nov isg legend company a company b employer c plan x this is in response to your ruling_request dated date the application of sec_401 code to certain proposed distributions from plan xx in which you request a private_letter_ruling concerning of the internal revenue the following facts and representations have been submitted effective date company a sold substantially to employer c all of the assets of company b company a the activities of company b constituted a separate trade_or_business within the controlled_group of which company a and company b are a part employer c continues to operate the business formerly operated by company b and has hired former company b employees a wholly owned subsidiary of employer c was established date and is a iimited partnership under state law employer c was formed and the limited_partnership agreement drafted with the intent that the partnership would be treated as an association_taxable_as_a_corporation for federal_income_tax purposes employer c will file its federal_income_tax returns consistent with this tax treatment employer c has also filed a protective_election pursuant to sec_301_7701-3 of the procedure and administration regulations to confirm its treatmment as a corporation effective date page based on the foregoing facts company a requests the following ruling a separate trade_or_business to employer c assuming that company a has sold substantially_all of the assets of the sale will be considered one made to a corporation for purposes of sec_401 made pursuant to sec_401 k b i ii the code to those participants in plan x who terminated employment with company b and accepted employment with employer c in connection with the sale of the code such that distributions may be and k of sec_401 b of the code provides that distributions from a qualified_cash_or_deferred_arrangement may only be made upon the occurrence of specified events sec_401 k b i ii provides that distributions may be made upon the occurrence of any event described in sec_401 k sec_401 k a ii provides that distributions may be made from a qualified_cash_or_deferred_arrangement upon the disposition by a corporation of substantially_all of the assets within the meaning of sec_409 used by such corporation in a trade_or_business of such corporation but only with respect to an employee who continues employment with the corporation acquiring such assets sec_401 b and cc of the code further require that distributions must be lump sum distributions and that the transferor_corporation must continue to maintain the plan after the disposition of these assets sec_301_7701-3 i of the procedure and administration regulations provides that an eligible_entity in existence prior to january classification that the entity claimed under old sec_301_7701-1 through employer c was formed date accordingly employer c will be treated as an association taxable as i subject_to applicaton of sec_301_7701-3 for federal tax purposes a corporation pursuant to sec_301_7701-3 and claimed association status as of that date will have the same in view of the foregoing and the facts presented herein we a separate trade_or_business to employer c have determined that employer c should be treated as corporation for purposes of sec_401 k a ii therefore assuming that company a has sold substantially_all of the assets of that the sale will be considered one made to a corporation for purposes of sec_401 k a ii distributions that otherwise meet the requirements of sec_401 k b ii of the code such that of the code may be and k is concluded it a page made to those participants in plan x who terminated employment with company b and accepted employment with employer c connection with the sale in pursuant to a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours gran u moen frances v sloan chief employee_plans technical branch enclosures deleted copy of letter_ruling form_437
